416



        OFFICE   OF THE ATTORNEY GENERAL            OF TEXAS
                           AUSTIN




*norable ild.#. Cbnmbero, Chairman
:Ieyenusand TarnLion Coznittes
FUSS of iiepresentatlrar
tosty-ninth Legirlature
kuetin, TaXAs




                                                  Fund, and it be-
                                                  law, arid tlw General
                                           uo Pun4 raaoM8       tha de-
                                                  lnt, would it be
                                                   r0r the Stats
                                                  1.r of Publlo AO-
                                                 t0 iO8uO a6ri0it
                                     Ei**lJt.      OOVWia@ th6 appro-
                                     DrhtlOn?        AIla Othar rd.&tea



                                  opinion ruque0tamain viewof
                        u,    understand        you deriro   an opinion




           ~IPtllG Lefi$slat.ure, by a row-firm8    rote
    of the tots1 rnembershlp of each House, passes an
    epproprlatlon  bill, rnrrklag an approprfatlon rrom
    the General kevenue iQnc¶, and it beoobtda a law, and
    th6 General fierenue Fund r6rohre tkm befioit    point,
    would it be porrlbie    for t&m State Com9troller to
    tame vwrrants coverlag, the appropriation?
                                   e.


             *Should an e?prcprIatIon   bill be passed by a
    four-riftbe     ;najorIty o? eeoh ,Houae, would suoh a
    vote be evidence than An eaargenoy Au An lmperatlre
    nroeealty exietea:’


                                   3.

            nShoulathe approprlution     by the IPglalAturo
     be within the Comptroiler*s    ratimfato a8 tilea under
    oath with the Oovernor, and ir Itluba~pwntl~         should
    develop that for some UnfOres6en oauao th e louroea of
    revonw   8hou~a aiminlnh to the poIht that      it w0uia
    not aeet tha  a~proprlatIon,    w0ua the aerioit thus
    oreateb be A la&     obllg~tloa    upon the StAte?v

            Tha eourta hove never oonatruad the language In Seo-
tlon 49s of krtIole   3, as adopt4 by the voton  at the oleotlon
held In Hovorobar 1949, and we ahall attempt to oonatrue 8a.ae to-
gether with other asotiona ol the Constitution,  particularly   the
ioliorlng  lmotIon8:

           “Se0. ars,Art. 3.    He bill aball have ths
    form oi a law, until it has bean real on three
    several daga In eaoh Heuse, and tree dlao~usalon el-
    low0a thereon;  but in oases OS iqmmtlve     pub110
    naoeaalty  (whIoh naoeaaity Wall ba atsited In n
    preamble or In the body of the bill.) four-fifths
    of tha Houaa, In whloh the bill maf be porrding, may
    suajmnd this rule, th8 ye@8 and nays bein@ taken on
    the question oi auspenaion, and entered upon the
     ~Olml418."

             “Soa. 39, Art. );. Ho lew psaaed by the LagIs-
     lature, eXoept the general aQpropriAtiOa     Pot,   ahall
     take ofieot   or go into for00 uhtll nloety day8 after
     the AdjOurrrPIIntof the session at whioh it was lhAoted,
     unless In owe of an emorgenoy, which emergenor must be
     Arpreeaed In u preaablr or in the body of the act, the
     Legislature   ah~ll, by a vote of two-thirds     of all the
     nmzbera alooted to each house, otherwIse direct;        said
     vote to be taiiea by yeas aWi nuya, and sutered upon the
     Jo arIluls. ”
         *tiea.49a, at. 3. It aball be the duty of the
~m~troller      0r Pub110 ncomnta in crAmmoe or Ohoh ii+
gular seoslon     of the Ls$ialr*ture        to prsparo and sub&t
to t&e Governor and to the LegialatUre upon Ita conven-
ia a atatewnt       under oath skiowing ruliy the tinanoial
8onAItlon of the State       Treasury at the OlOae of tbo last
flsoelpsclod     end an latlncrte of the probable neelpta
und dIabUr6emntr      for the then ourrent rlaoal              par.
  her 8hAl.l 18o bo oontrined             n as d 8tctteiuent en
TJto zed eat bi at0 of the ant101 pate 4 revenue baaed
oa the laws then La afieot           thet will be rooelred bf
end fop the ritete from all aoero~a l             howlng tha fund
scootit      to be aradited during the l          uooeeding blonnium
end maid atetosent      ahell oontela lueh other Informetlm
0.1 may be mpulr@3 by law.             Supph~ntSl        8tAbISSnt8
ahall   be aubnitted to any S9eolal Searion              o? the kgl8-
J.eter    ende at luoh other tlm88 a8 may be aooeaaary to
ahow   probable ohaap8e8,
         Vkor amI aftor Jutwry        1, 194S, lava in tbr oaao
OS emergency aa& lqetatlre          pub110 aaoo8aIty and with a
four-fifth8       vote or the total aeaber8hip ef eeoh Rouse,
n0 lpproprletloa        la oxam of tha oeeh end eatlol-
pate4    revenuo OS the fund8 from whloh 8uoh appreprlotloa
la to k pplde a&U          be wia.     Jma ana after JUUUU~ 1,
194b, no bill oentalnia&an approprlntion shall be aoa-
liaerea    am pa800a or k rant to tba Qorernar for oonaiaer-
ation until and unloaa the coaptrollar         of Publie ~ooounta
udoraea      his   OertIflObk therWIll ShoWin that tha amcant
appropxiatod       la wlthln the amountlatlmtetl to k atall-
able la the affeoted funas.          When the Ccmrtrollerfind8
M &pproprli&lonblu exceed8 t&m latlamted. roteme bo
shall andorae auoh flndlng theraon uid return to th8
mun      In yhloh astee orlgiaated.       i&oh inioroiatlan shell
tn immdietely         aadr known te both tha House of Lcqro-
lantative8       end tke senate end the neoesaery atop8 ahnll
be takoa to bring 8U0h epproprlatlon         to rlthln the re-
v*nue , either by provldlng aAdItIona1 revenue         or reduo-
lnc,tin   appropriabioa.
        *For the purpore ot ftzmnolng the outatandl~
oblIg,tlona   of the 5eneral he?enUe FuOd O? the state
and 91AOlZ@ It8 eurreot ao6ounta on a oerrh baaia the
tigial&tura   OS the jtrte Of fOXa is hermby AUthOrisOd
to provide for the Iasuanoe, SAh, and retlrentent ot
                                                                                          41.9




       o4rial bonds, equal in prinGlp41 to t!-ie total outetand-
       ing, vdia,   and 62pr0vaa oblig.,tiono owing by 64ia
       fund on &.j&r&ibar 1, 1943, provided o:ioh Sondo ohall
       not araw intereot in oroose of two (g&j per oent ;ler
       OMUPLand shall suituro within twenty (eo) year8 from
       date.  ;idopted elootlon Hot. 3, 194Z."


                                           1.

              Your queotion No. 1 lo aaowored in the aiilrn~tivo
if in S;rat an emergency an6 on Imp4rative public neoo441ty exioto.
TM language in Sootion 49o, hrtiolo       8 io olerr that In oaoeo of
mrgeaoy and tip4ratIvo       pub110 neoaoolty the Legiolaturo     maay,
br 4 four-flit~vote      OS the t0tal a4mberohip st eaoh H0uo0, paa8
4n appSOPrlatiOn In 4xo4oo OS 4ooh and antlolpated       revenue.


                                           E.

               Yie are of the    opinion        that   a   four-flftho     vote would
not bo 4vId4no4     that an          and 4n iap4ratIve
                                emrgeney                                   pub118 n4440-
oity 4rht46.       Sootion 98, Artlolo 5 6~10 with ths                     qu40tiion OS
“irpoxatlvepubllo nooeooItya in luopendlna                      tha rule    r4puIrIng
blllo-to   k  reed on three oeteral dnyo, and thlo motion     provider
that thlo neoeaolty    ohall k ltnted In 4 preamble or in th4 body
Of the bill.    5eotion 30, Wt1cl.o 3 de@18 with th4 queotloa or
*4a4r6enoyn In prOVidill(l for th4 time 8t whtah 4 bill oh411 take
OISeot, and thio oootion otateo thot an l~tgenoy      auot be 4x-
Preooml in o proa&blo or In the body of the Aot. It io true
that DL)suoh require*&       IO OontaIuod In SootIon 49a, but we
think, ln view oi the above MntiOAtld oeotiono OS tlu Oon-
Itltution,   ths lair glan would be to state   the emargsna~
and laperative   publi4 neoesolty   either In the preemblo or
In the body of the bill.
                                   3.


            Your third pueotion lo aneweraa in th4 arflrnmtive.
1f the Comptroller**    eatbaste 4Qowo tk;it the oa4h and anticipated
revonuea  ~4 eufflolsnt     to oovar th4 appropriation    ena it later
dvpslopo that  the oouroeo    of revenue, for  80a8  untorroesn 04~04,
m dImInished to the point that o.~amwould not ar4t the appro-
priation,  the appropriation    would k valid and a 14~x11 obligation
of the State.




                                                           C. F. Diboon
                                                              Aoriotant